The complaint was dismissed for failure to appear when the case was reached for trial. Sufficient reason for the failure to appear was not shown. The dismissal was not on the merits. The alleged cause of action arose in July, 1934. One of the defendants has died and the cause of action against him has abated. If a cause of action still remains against the surviving defendant, who was the agent of the deceased defendant, time remains to bring a new action. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.